EXHIBIT 10.1




SERVICES AGREEMENT







THIS SERVICES AGREEMENT, effective as of the 1st day of January, 1995, by and
between Phoenix Home Life Mutual Insurance Company ("PHLMIC"), a New York mutual
life insurance company, and each of its undersigned subsidiaries.







R E C I T A L S:




PHLMIC owns directly, or through subsidiaries, a Controlling Interest in several
insurance companies, each referred to hereinafter as a "Subsidiary".  Although
each of such entities has its own officers and directors, each entity obtains
many services from PHLMIC or other Subsidiaries and, in some instances, PHLMIC
obtains services from certain of those entities.  In order to formalize PHLMIC's
existing methods of charging each Subsidiary for such services, PHLMIC and many
of its Subsidiaries are entering into this Agreement. Charges for services
provided by any of the Subsidiaries to each other or to PHLMIC are covered by
separate agreements.




NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto do hereby agree as follows.










I.  DEFINITIONS




The following terms, when capitalized, shall have the meanings set forth
hereinafter, with singular and plural usages having the same meaning.




Agreement shall mean this Services Agreement.




Compensation shall mean and include an allocable share of the following expenses
incurred by PHLMIC: actual gross salaries paid (including federal and state
taxes withheld); cost of benefits; related payroll taxes and assessments payable
for workers' compensation; employee reimbursements; rent; amortization charges
for personalty such as furniture, hardware and equipment; and all other
out-of-pocket expenditures incurred by PHLMIC in connection with the provision
of services hereunder.




Controlling Interest shall mean possession of the right to cast at least
fifty-one percent (51%) of the votes eligible to be cast by equity owners,
whether as a result of a contractual right or as a result of the ownership of
fifty-one percent (51%) or more of the subject's issued and outstanding capital
stock or other equity interests.




Designated Rate shall mean the prime rate in effect at Chase Manhattan Bank,
N.A. as of the first day of the then current calendar quarter.




Employee Benefit Plans shall have the meaning set forth in Section IV A1c.








--------------------------------------------------------------------------------

Person shall mean an individual, corporation, partnership, association, joint
stock company, governmental entity, business trust, unincorporated organization
or other legal entity.




PHLMIC shall have the meaning set forth in the initial paragraph of this
Agreement.




Subsidiary shall have the meaning set forth in the Recitals.







II.  TERM




Subject to Article V below, this Agreement shall remain in full force and effect
as to each Subsidiary until that date which is five (5) years from the date
hereof.










III.  CONSIDERATION




A.

General.  The consideration payable to PHLMIC by each Subsidiary or by any party
to this Agreement to any other shall be as set forth in Schedule 3 hereto.  None
of the parties of this Agreement intends that PHLMIC shall earn a profit on the
charges for services provided under this Agreement.  Notwithstanding any other
provision of this Agreement, the parties hereto agree that amounts referred to
in this Agreement as "fee(s)", "compensation", "amounts due", "cost" or
"expenses", all of which amounts are referred to collectively in the balance of
this paragraph as "charge(s)", shall be computed in a manner that will not
result in the imposition of a sales tax under Connecticut General Statutes
Section 12-406 et. seq. or any successor provision.  In the event of a final
administrative determination by the Connecticut Department of Revenue Services
that a sales tax is due under Section 12-406 et. seq. or its successor because a
taxable service was charged for a profit, then such charge or charges, to the
extent of the profit, shall be deemed to have been in excess of an allowable
charge as of the date of the charge and shall be promptly refunded to the
appropriate Subsidiary.  The refund shall include interest on the amount of such
refund from the date of the charge at a rate of interest equal to the Designated
Rate.




B.

Amendments.  The consideration payable in accordance with this Section shall be
re-evaluated each year with the parties' intent being to compensate PHLMIC for
its services hereunder without generating a profit for it.  Based on such
re-evaluation, the parties shall on or before December 31 of each year affix a
new Schedule 3 hereto to reflect all changes, if any, they have agreed upon, or
a confirmation that there will be no charges in the prior year's schedule.










IV.  SERVICES




A.

Obligations of PHLMIC




1.

General.  To the extent provided in Schedule 3, as such is amended from time to
time, PHLMIC shall provide each Subsidiary with the following services:  








- 2 -







--------------------------------------------------------------------------------

a.

Office Space - at an appropriate location, in an amount and of a quality to
accommodate each Subsidiary's operations in a fashion consistent both with the
Subsidiary's past experience and with its current and future plans, as approved
by PHLMIC, along with all services reasonably ancillary thereto with have been
agreed upon by the parties or customarily provided, such as, without limitation,
cleaning and maintenance of the facilities, security, cafeteria services,
appropriate furniture and lighting, electricity, heat or air conditioning (as
needed), parking spaces for employees and other personnel, including clients and
other visitors and hot and cold running water, all of the foregoing to be
provided in a fashion consistent with the quality of the facilities.




b.

Personnel.




(1)

General.  Except for any Subsidiary which hires its own employees, all personnel
required for a Subsidiary will be employees of PHLMIC, which will charge the
Subsidiary for the compensation attributable to those employees who perform
services for such subsidiary, whether full-time or part-time.  In addition,
PHLMIC shall make available to each Subsidiary those officers and directors
elected by the Board of Directors of such subsidiaries from among the employees
of PHLMIC authorized by PHLMIC to serve in such capacities.




(2)

Special.  To the extent any Subsidiary has need of any services of the types
described hereinafter which cannot reasonably be performed by its own employees
or by PHLMIC employees allocated to it, such subsidiary may access appropriate
employees of PHLMIC or any of its Subsidiaries to obtain the following services.
 It is understood that PHLMIC retains the discretion to allocate its limited
resources in the fashion it deems appropriate, even if that means that a
Subsidiary will have to wait for requested services, go elsewhere (with the
prior approval of PHLMIC) for such services (including the use of outside
vendors) or do without such services.  In each instance, as agreed by the
parties, the services may include any or all of the following:  analysis,
consultation and/or implementation.




(a)

Accounting - including, without limitation:  the maintenance of books and
records; the filing of required regulatory reports of a financial nature; the
preparation of periodic financial reports; the preparation of projections needed
for any business purpose; the preparation of, or assistance in the preparation
of, business plans; the preparation, or assistance in the preparation, of
reports or presentations required for any meeting of a business purpose (such as
with regulators, rating agencies, potential targets potential clients, etc.);
participation in regulatory examination, as needed; customer billing; the
reconciliation of all bank account statements; check writing; establishment of
internal audit controls; arranging for audits by third parties; and any other
matter requiring accounting input or assistance.




(b)

Legal - including, without limitation, the provision of:  assistance in
structuring certain complex deals; legal analysis; drafting of legal documents;
review of contracts and other legal documents; assistance in or the conduct of
negotiations; applicable legal guidelines to follow;





- 3 -







--------------------------------------------------------------------------------

the recommendation (from a legal standpoint) of a preferred course of action;
legal compliance assistance; and any other form of assistance requiring the
training or expertise of an attorney or paralegal.




(c)

Data Processing - including, without limitation:  system development,
modification and correction; mainframe computer functions such as CPU usage,
disk storage for data; printing; back-up and recovery of data and disaster
recovery; technical support for installation of new releases; Information Center
support as described in Clause (d); and establishing network connections.




(d)

Information Center - including, without limitation:  meeting with users to
configure systems they need, setting PC and LAN standards and equipment
ordering/receiving; dealing with vendors on pricing of hardware and software and
negotiating vendor contracts; PC installation and moves; PC hardware repairs;
software support and formal/informal classroom training; consulting on
developing applications using "shrink" wrapped software with PCs and servers;
operating the help desk for all PC/server hardware and software problem calls;
maintaining central file servers; providing current versions of software on
servers; and providing back-up and recovery support for files of central and
departmental servers.




(e)

Human Resources - including, without limitation:  assistance in all aspects of
personnel management such as hiring, firing, disciplining, performance reviews
and training; establishment, maintenance and administration of benefit plans and
programs; and establishment and implementation of personnel policies and
programs.




(f)

Actuarial - including, without limitation:  the provision of an actuary's
assistance in any matter requiring such expertise such as, without limitation,
product development; development and implementation of dividend policy and
practices; regulatory compliance matters (such as compliance with certain
standards); assistance in the development of company plans such as business
plans and projections; and assistance in financial reporting.




(g)

Tax Accounting - including, without limitation:  the preparation and maintenance
of tax books and records and all supporting documentation therefor; the
preparation and filing of all tax reports and returns, as well as the
tax-related portion of other reports and returns provided to them; development
and implementation of appropriate tax plans and postures; analysis and
ramifications of product or project proposals from a tax perspective;
interfacing with corporate tax counsel on any or all of the above, as well as on
other projects upon request as needed; and interfacing with state and federal
tax authorities as appropriate, including during the conduct of an audit.




(h)

Banking - including, without limitation:  the establishment and maintenance of
banking contracts and relations; the opening,





- 4 -







--------------------------------------------------------------------------------

maintenance and closing of accounts as needed for general or special banking
purposes; the review of all records with respect thereto, including
reconciliations; the establishment of borrowing facilities and administration of
borrowed funds; the arranging of fund transfers; the management of cash to
maximize the volume of invested funds subject to needs for liquidity; the
establishment and administration of lock-box facilities; and the tracking and
investment of retained asset accounts;




(i)

Investment - for those Subsidiaries which are not insurance companies, the
management, in cooperation with PHLMIC's banking personnel, of a Subsidiary's
cash available for investment upon terms and conditions appropriate for the
Subsidiary in light of the nature of its business and its cash flow needs, its
historical needs and goals and the direction, if any, provided by the
Subsidiary's Board of Directors or management; and, for those Subsidiaries which
are insurance companies and whose investment portfolios are not managed by a
PHLMIC Subsidiary, management of such portfolios.




(j)

Marketing - for each of those Subsidiaries which is an insurance company, PHLMIC
shall provide a sales force for selling the Subsidiary's products, as well as
administrative and managerial support for the sales force;




(k)

Communications/Creative Services - including, without limitation, the following,
whether done internally or obtained from vendors:  the development and
implementation of public relations programs, including media placements and
special events and sponsorships; and the design, printing and/or distribution of
materials for advertising, regulatory compliance, presentations, awards and
incentives, advertising specialties or other reasonable business purpose.




(l)

Travel/Convention - including, without limitation:  scheduling trips; securing
room, transportation and meal reservations; planning itineraries; and arranging
conventions or other large meetings;




(m)

Payroll - including, without limitation:  the issuance of payroll checks or the
arranging of direct deposits for all employees of PHLMIC or any of its
Subsidiaries electing such service; the preparation and maintenance of all
records reasonably or statutorily required to support such payments; the
effecting of appropriate amounts of withholding for taxes and authorized
expenditures for each participating individual; the preparation and filing of
all reports required by any regulatory authority; and compliance with all proper
wage executions.




(n)

Purchasing - including, without limitation:  the purchasing of equipment,
furniture, supplies, building materials and other personalty required for the
operation of PHLMIC or any of its Subsidiaries; the contracting with suppliers
for any of the foregoing, as well as for services, such as cleaning services,
construction services, remodeling or architectural or





- 5 -







--------------------------------------------------------------------------------

interior design services, and landscaping services; and preparation of requests
for bid for any of the foregoing.




(o)

Telecommunications - including, without limitation:  the selection, acquisition
and installation of telephone equipment, including related hardware and
software; the installation and maintenance of telephone lines for both oral
communication and data transmission; the establishment of methods for video
conferencing and other technological advances; and contracting for all of the
foregoing, as well as handling the bidding process therefor.




(p)

Mail and Related Services - including, without limitation:  handling the
internal pick-up and delivery of all mail and other deliveries transmitted
through the United States Postal Service or any private carriers; preparation of
materials for mailings; and contracting with private carriers for any of the
foregoing services.




(q)

General Management - including, without limitation, all services routinely
provided by PHLMIC, such as:  internal consulting, work-flow measurements and
productivity measurements through the Operations Resources Department or its
successor; analysis and related tasks associated with risk management; provision
of a business resumption plan; and general business advice and guidance from
certain senior executives.




c.

Benefit Programs.  To the extent PHLMIC maintains certain employee benefit
plans, fringe benefit programs and other similar arrangements (collectively, the
"Employee Benefit Plans") for the benefit of its employees, as well as for the
employees of such of its Subsidiaries as PHLMIC's Board of Directors or Benefit
Plans Committee has approved for participation in the Employee Benefit Plans,
the charges therefor shall be borne by the Subsidiaries in accordance with
Schedule 3 hereto.




2.

Special.  PHLMIC shall provide a Subsidiary with such additional services as the
parties agree upon from time to time in a writing which is attached to and forms
a part of Schedule 3.




3.

Recordkeeping.  All records necessary, proper and customary for services
performed by PHLMIC under this Agreement shall be properly maintained by PHLMIC
for and on behalf of each Subsidiary and shall be the property of the Subsidiary
which is the subject of the records in question.  The records pertaining to each
Subsidiary shall be available, upon reasonable notice, for inspection, audit and
other reasonable use by authorized representatives of such subsidiary.




4.  Premium Collections.  In the event that at any time or from time to time
PHLMIC provides premium collection services for any Subsidiary, PHLMIC shall
hold such premiums in a fiduciary capacity and pay them over to the appropriate
Subsidiary immediately following collection.








- 6 -







--------------------------------------------------------------------------------

B.

Obligations of Subsidiary.  Except as set forth in this Agreement or otherwise
expressly agreed upon in writing, PHLMIC subsidiaries shall have no obligations
to each other or to PHLMIC other than for the following.




1.

General.  Each subsidiary shall cooperate with PHLMIC as long as such are not
contrary to such subsidiary's best interests, inconsistent with the fiduciary or
other legal or contractual obligations of such subsidiary or inappropriate in
light of such subsidiary's own business plans.




2.

Payment.  Each Subsidiary shall be obligated to promptly pay PHLMIC for all sums
due and payable under this Agreement.  Except as set forth hereinafter or in
Schedule 3, as amended from time to time, no Subsidiary shall have any
obligation to pay for services received from PHLMIC.




3.

Subsidiary Services.




a.

Investment Subsidiaries.  Upon request by PHLMIC, any investment Subsidiary
shall provide investment advice to PHLMIC or any of its affiliates or clients
upon such terms and conditions as the parties agree.




b.

Brokerage Subsidiaries.  Upon request by PHLMIC, any brokerage Subsidiary shall
market products of PHLMIC or any of its insurance company affiliates upon such
terms and conditions as the parties agree.







V.  STANDARD OF CARE




In carrying out their respective obligations hereunder, each of the parties
hereto shall use its best efforts to abide in all material respects with all
applicable Laws.  In addition, they shall take all reasonable efforts to
preserve the confidential and proprietary information of each of the parties
hereto.







VI.  TERMINATION




A.

General.  Upon the termination of a Subsidiary's status as a Person controlled
by PHLMIC, as to such subsidiary, this Agreement shall terminate immediately and
automatically.  For purposes of this provision, control shall be deemed to have
ceased when all of the following have occurred:  (1) PHLMIC, directly or
indirectly, owns less than fifty-one percent (51%) of the Subsidiary's issued
and outstanding capital stock; (2) fewer than half of the members of the
Subsidiary's Board of Directors are employees or directors of PHLMIC or
otherwise designated by PHLMIC to sit on such board; and (3) no voting agreement
exists between PHLMIC and such subsidiary.




B.

By PHLMIC.  PHLMIC shall have the right to terminate this Agreement at any time,
with or without notice.




C.

By a Subsidiary.  Any Subsidiary may terminate this Agreement as provided in
Section III B2.








- 7 -







--------------------------------------------------------------------------------

VII.  MISCELLANEOUS




A.

Governing Law.  It is agreed that for all purposes, this Agreement shall be
deemed to have been executed in Connecticut but governed in all instances by the
laws of New York, except those laws governing choice of law.




B.

Notice.  Any communications, transmittals, notices, audits and accounting shall
be in writing and shall be effective when received by:




1.

the Subsidiary at its principal office in care of its President; and




2.

PHLMIC in care of its General Counsel.




C.

Entire Agreement.  This writing, together with the Schedules and Exhibits
hereto, constitutes the entire agreement of the parties with respect to the
subject matter hereof, supersedes all prior agreement and understandings of the
parties with respect to the subject matter hereof and, except as provided in
clause K below, may not be modified, amended or terminated except by a written
agreement specifically referring to this Agreement and signed by all parties
hereto; provided, however, that any Schedule or portion of any Schedule hereto
pertaining only to one Subsidiary may be amended by agreement in writing of only
that Subsidiary and PHLMIC.  No party hereto has made any representation,
warranty or covenant in connection with the matters set forth herein except as
expressly stated herein, including the Schedules hereto.




D.

Schedules.  The Schedules referred to herein and delivered pursuant hereto shall
be deemed part of this Agreement as fully and effectively as if set forth at
length herein.  The terms used in such Schedules shall have the same meanings as
such terms have in this Agreement unless a contrary intention is clearly
manifested therein.




E.

Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of each party hereto and its successors and assigns.  Except as hereafter
provided, this Agreement shall not be assigned by any party hereto without the
prior written consent of all other parties, which consent shall not be
unreasonably withheld, and, absent any such consent, any attempted assignment
shall be void.




F.

Captions.  The article and section headings contained herein are for the purpose
of convenience only and are not intended to define or limit the contents of said
articles or sections.




G.

Cooperation.  Each party hereto shall cooperate, shall take such further action
and shall execute and deliver such further documents as may be reasonably
requested by any other party in order to carry out the provisions and purposes
of this Agreement.




H.

Several Counterparts.  This Agreement may be executed simultaneously in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.




I.

Severability.  Any provision of this Agreement which is invalid or unenforceable
in any jurisdiction shall be ineffective to the extent such invalidity or
unenforceability without invalidating or rendering unenforceable the remaining
provisions hereof, and any such





- 8 -







--------------------------------------------------------------------------------

invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.







AMERICAN PHOENIX LIFE AND REASSURANCE




By:  /s/ Fred Sawyer

Its:  President







PHOENIX AMERICAN LIFE INSURANCE COMPANY




By:  /s/ David W. Searfoss

Its:  Executive Vice President







PHOENIX LIFE INSURANCE COMPANY




By:  /s/ Fred Sawyer

Its:  President

PHL VARIABLE INSURANCE COMPANY







By:  /s/ Richard H. Booth

Its:  Executive Vice President







PHOENIX HOME LIFE MUTUAL INSURANCE COMPANY




By:  /s/ Philip R. McLoughlin

Its:  Executive Vice President























cam\agrmt\0129.001


